
	
		I
		111th CONGRESS
		1st Session
		H. R. 3104
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Tim Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require public reporting of health care-associated
		  infections data by hospitals and ambulatory surgical centers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Hospitals Act of
			 2009.
		2.Requirement for
			 public reporting of health care-associated infections data by hospitals and
			 ambulatory surgical centers
			(a)In
			 generalPart B of title II of
			 the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at
			 the end the following section:
				
					249.Requirement for
				public reporting of health care-associated infections data by hospitals and
				ambulatory surgical centers
						(a)Reporting
				requirementIn accordance
				with Centers for Disease Control and Prevention reporting protocols of the
				National Healthcare Safety Network, a hospital or ambulatory surgical center
				shall report to the Centers for Disease Control and Prevention’s National
				Healthcare Safety Network the data on each health care-associated infection
				occurring in the hospital or center and patient demographic information that
				may affect such data.
						(b)Public posting
				of dataThe Secretary shall
				promptly post, on the official public Internet site of the Department of Health
				and Human Services, the data reported under subsection (a). Such data shall be
				set forth in a manner that promotes the comparison of data on each health-care
				associated infection—
							(1)among hospitals
				and ambulatory surgical centers; and
							(2)by patient
				demographic information.
							(c)Annual report to
				CongressFor each year for which data is reported under
				subsection (a) for any calendar quarter in the year, the Secretary shall submit
				to the Congress a report that summarizes each of the following:
							(1)The number and
				types of each health care-associated infection reported under subsection (a) in
				hospitals and ambulatory surgical centers during such year.
							(2)Factors that
				contribute to the occurrence of each such infections.
							(3)Based on the most
				recent information available to the Secretary on the composition of the
				professional staff of hospitals and ambulatory surgical centers, the number of
				certified infection control professionals on the staff of hospitals and
				ambulatory surgical centers.
							(4)The total
				increases or decreases in health care costs that resulted from increases or
				decreases in the rates of occurrence of each such infection during such
				year.
							(5)Recommendations
				for best practices to eliminate the rates of occurrence of each such infection
				in hospitals and ambulatory surgical centers.
							(d)Civil money
				penaltyThe Secretary may
				impose a civil money penalty of not more than $5,000 for each knowing violation
				of subsection (a) by a hospital or ambulatory surgical center. A civil money
				penalty under this subsection shall be imposed and collected in the same manner
				as a civil money penalty under subsection (a) of section 1128A of the Social
				Security Act is imposed and collected under that section.
						(e)Non-preemption
				of State lawsNothing in this section shall be construed as
				preempting or otherwise affecting any provision of State law relating to the
				disclosure of information on health care-associated infections or patient
				safety procedures for a hospital or ambulatory surgical center.
						(f)Health
				care-associated infectionFor
				purposes of this section:
							(1)In
				generalThe term health care-associated infection
				means an infection that develops in a patient who is cared for in any setting
				where health care is delivered (such as an acute care hospital, chronic care
				facility, ambulatory clinic, dialysis center, surgical center, or home) and is
				related to receiving health care. In ambulatory and home settings, such term
				applies to any infection that is associated with a medical or surgical
				intervention.
							(2)Related to
				receiving health careThe
				term related to receiving health care, with respect to an
				infection, means that the infection was not incubating or present at the time
				the health care involved was provided.
							(g)Application to
				critical access hospitalsFor purposes of this section, the term
				hospital includes a critical access hospital, as defined in
				section 1861(mm)(1) of the Social Security
				Act.
						.
			(b)Effective
			 dateWith respect to section
			 249 of the Public Health Service Act (as added by subsection (a) of this
			 section), the requirement under such section that hospitals and ambulatory
			 surgical centers submit reports takes effect upon the expiration of the
			 one-year period beginning on the date of the enactment of this Act.
			3.Sense of
			 CongressIt is the sense of
			 the Congress that health care providers and facilities should take measures to
			 reduce the rate of occurrence of health care-associated infections to zero,
			 with respect to patients to whom such providers and facilities furnish
			 services.
		
